DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10: this claim recites “wherein the cylindrical base includes an arrowhead”; however, claim 1 was amended to require “a plurality of barbs” and based on applicant’s own disclosure, these barbs form the arrowhead shape making it unclear what exactly is being claimed in claim 10 because no relationship between the arrowhead and the barbs is recited. So it is unclear if applicant is claiming barbs and an arrowhead or two of the barbs forming an arrowhead. Clarification or correction is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plenk Jun (DE 3722108) in view of Foley (US 20140325806).
Claims 1 and 8: Plenk Jun discloses a method for attaching a hair accessary to extend a length and a volume of a person’s hair comprising: gathering a bundle of a user’s natural scalp hair (23); securing the bundle of hair with a bobble (24) [0044] thereby forming a small ponytail with the bundle of hair, and pressing a hair accessory (31+28) with a cylindrical base (31) through the bobble and into the ponytail (see Fig 9). The hair accessory includes a cylindrical base (28+31), the cylindrical base includes a proximal end (31) and a distal end (28) that forms a band securing a weft of extension hair (27) to the hair accessory [0048] (see Fig 9). 	Plenk Jun illustrates the removable connection between the hair accessory and the bobble as a pressure/friction fit (see Fig 9) so Plenk Jun discloses a projection (31) of the hair accessory is inserted into the ponytail and within the bobble (see Fig 9) and the accessory being held in place within the ponytail by the pressure due to the bobble employed to create the ponytail because this is what a press/friction does. Plenk Jun discloses the invention essentially as claimed except for providing the cylindrical base of the friction fitting with a plurality of barbs to further secure the cylindrical base within the bobble. 
Foley, however, teaches a decorative shoelace cincher for holding two laces or components removably together [0041] and indicates that snap fasteners and directional barbs on posts are known equivalents for removably fastening two components together in order to prevent accidental detachment. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to provide the snap fastener disclosed by Plenk Jun by providing the snap fastener with a series of directional barbs in view of Foley in order to prevent the accessory and bobble from accidentally separating. 
Claim 10: the proposed modification would result in a series of barbs along the cylindrical base so at least one of these would consisting “an arrowhead” at the proximal end that contacts the ponytail initially during insertion of the accessory into the ponytail because the accessory is surrounded by hair so they would come in some sort of contact initially during insertion.
Claims 11 and 12: modified Plenk Jun discloses the invention of claim 10 and Plenk Jun further discloses that the accessory can be made of plastic or metal [0020].
Claim 13: the proposed modification results in a plurality of barbs which are well-known to be tapered. Modified Plenk Jun discloses the invention essentially as claimed except for specifically stating that the tapering is “away from the ponytail in a direction that opposes a direction of insertion”. The office notes, however, that the barbs must either be tapered away or towards the ponytail in the direction of insertion, so there are only two options for the tapering direction, meaning, it would have been an obvious matter of design choice to one possessing ordinary skill in the art at the time of filing to modify the tapering of the barbs to be “away from the ponytail in a direction that opposes a direction of insertion” since there are only two possible options for this direction and since the tapering in any direction would still result in the same end conclusion, which is the barbs retaining the accessory in position in the bobble.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuhler (US 20120138077) in view of Minnelli (US 7017589) and Adams (US 20140238430).
Claim 9: Stuhler discloses a method of enhancing a ponytail including gathering a bundle of a user’s scalp hair (see Fig 6), pressing a ponytail enhancer (100) having a cylindrical base (see Fig 1) within the bundle of a user’s scalp hair (see Fig 6), then gathering the remainder of the user’s scalp hair together to form a ponytail with the bundle of hair and securing the bundle of hair within a bobble [0026 & 0030 & 0051] (see Fig 7B) such that the hair accessory extends through the bobble and into the ponytail [0020-0021 & 0026]. The hair accessory includes a cylindrical base including a proximal end (110) and a distal end (116, see Fig 1). 
Stuhler discloses the invention essentially as claimed except for pressing the hair accessory through the bobble and into the ponytail after the ponytail has already been secured with the elastic bobble. 
Minnelli, however, teaches a method for attaching a hair accessory (10) to extend a ponytail comprising: gathering a bundle of a user’s natural scalp hair (36), securing the bundle of hair with at least one bobble (25) thereby forming a ponytail with the bundle of hair; and pressing a hair accessory (10; Col 4, 33-60) behind the bobble and into the ponytail (Col 4, 33-60; see Figs 4-6) in order to hold the device in place. Minnelli teaches a method of securing ponytail enhancers in the hair that includes applying the enhancer after forming the ponytail and securing it in a bobble. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of Stuhler by securing the hair into a loose ponytail first and then pressing the hair accessory into the ponytail (which would result in it also being pressed into the bobble) in view of Minnelli since Minnelli teaches this to be a known alternative method of securing hair enhancing members to ponytails. 
Modified Stuhler discloses the invention essentially as claimed except for the band (118) at the distal end of the hair accessory including a weft of extension hair to the hair accessory. 
Adams, however, discloses a cosmetic ponytail enhancing hair accessory (10) that includes a proximal end (end that rests against the head/base of ponytail; leftmost end in Fig 3) that is secured to a base of the ponytail in use [0044-0045] and a distal end (rightmost end in Fig 3) including a band that secures a weft of extension hairs (12) to the hair accessory in order to increase the length of the ponytail if a user so desires [0045]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the ponytail enhancer of modified Stuhler by providing the band at the distal end of the enhancer of Stuhler with a weft of extension hair attached thereto in view of Adams in order to allow a user to increase the length and the volume of their ponytail with one device. 
Claim 7: Modified Stuhler discloses the invention of claim 9 and Stuhler further discloses the cylindrical base having a first tapered portion and a second tapered portion where the first tapered portion decreases and then also increases in diameter from the proximal end to a central portion of the cylindrical base (see Fig 1) and the second tapered portion decreases in diameter from the central portion of the cylindrical body to the band (118) and the hair accessory is secured within the ponytail by the pressure of the elastic bobble against the bundle of hair and the second tapered portion of the accessory (see Fig 7B). 
Response to Arguments
Applicant's arguments filed 8/17/22 have been considered but are moot because they are all drawn to the newly presented claim limitations, which have been addressed in the above rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772